Proceeding pursuant to CPLR article 78 to review a determination of the State Liquor Authority, dated December 20,1982, which, after a hearing, suspended petitioner’s retail off-premises beer license for 40 days, with 20 days’ suspension deferred. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination that petitioner permitted alcoholic beverages to be sold and delivered to minors was supported by substantial evidence and, therefore, must not be disturbed (300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). We have considered petitioner’s other contentions, and find them to be without merit. Mollen, P. J., Weinstein, Rubin and Boyers, JJ., concur.